


110 HR 1525 : Internet Spyware (I–SPY) Prevention

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1525
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 23, 2007
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  discourage spyware, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Spyware (I–SPY) Prevention
			 Act of 2007.
		2.Penalties for
			 certain unauthorized activities relating to computers
			(a)In
			 GeneralChapter 47 of title 18,
			 United States Code, is amended by inserting after
			 section
			 1030 the following:
				
					1030A.Illicit
				indirect use of protected computers
						(a)Whoever
				intentionally accesses a protected computer without authorization, or exceeds
				authorized access to a protected computer, by causing a computer program or
				code to be copied onto the protected computer, and intentionally uses that
				program or code in furtherance of another Federal criminal offense shall be
				fined under this title or imprisoned not more than 5 years, or both.
						(b)Whoever
				intentionally accesses a protected computer without authorization, or exceeds
				authorized access to a protected computer, by causing a computer program or
				code to be copied onto the protected computer, and by means of that program or
				code—
							(1)intentionally
				obtains, or transmits to another, personal information with the intent to
				defraud or injure a person or cause damage to a protected computer; or
							(2)intentionally
				impairs the security protection of the protected computer with the intent to
				defraud or injure a person or damage a protected computer;
							shall be
				fined under this title or imprisoned not more than 2 years, or both.(c)No person may
				bring a civil action under the law of any State if such action is premised in
				whole or in part upon the defendant’s violating this section. For the purposes
				of this subsection, the term State includes the District of
				Columbia, Puerto Rico, and any other territory or possession of the United
				States.
						(d)As used in this
				section—
							(1)the terms
				protected computer and exceeds authorized access
				have, respectively, the meanings given those terms in section 1030; and
							(2)the term
				personal information means—
								(A)a first and last
				name;
								(B)a home or other
				physical address, including street name;
								(C)an electronic mail
				address;
								(D)a telephone
				number;
								(E)a Social Security
				number, tax identification number, drivers license number, passport number, or
				any other government-issued identification number; or
								(F)a credit card or
				bank account number or any password or access code associated with a credit
				card or bank account.
								(e)This section does
				not prohibit any lawfully authorized investigative, protective, or intelligence
				activity of a law enforcement agency of the United States, a State, or a
				political subdivision of a State, or of an intelligence agency of the United
				States.
						.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of
			 chapter 47 of title 18,
			 United States Code, is amended by inserting after the item relating to
			 section
			 1030 the following new item:
				
					
						1030A. Illicit indirect use of protected
				computers.
					
					.
			3.Authorization of
			 appropriationsIn addition to
			 any other sums otherwise authorized to be appropriated for this purpose, there
			 are authorized to be appropriated for each of fiscal years 2008 through 2011,
			 the sum of $10,000,000 to the Attorney General for prosecutions needed to
			 discourage the use of spyware and the practices commonly called phishing and
			 pharming.
		4.Findings and
			 sense of Congress concerning the enforcement of certain cybercrimes
			(a)FindingsCongress
			 makes the following findings:
				(1)Software and
			 electronic communications are increasingly being used by criminals to invade
			 individuals’ and businesses’ computers without authorization.
				(2)Two
			 particularly egregious types of such schemes are the use of spyware and
			 phishing scams.
				(3)These schemes are
			 often used to obtain personal information, such as bank account and credit card
			 numbers, which can then be used as a means to commit other types of
			 theft.
				(4)In addition to the
			 devastating damage that these heinous activities can inflict on individuals and
			 businesses, they also undermine the confidence that citizens have in using the
			 Internet.
				(5)The continued
			 development of innovative technologies in response to consumer demand is
			 crucial in the fight against spyware.
				(b)Sense of
			 CongressBecause of the serious nature of these offenses, and the
			 Internet’s unique importance in the daily lives of citizens and in interstate
			 commerce, it is the sense of Congress that the Department of Justice should use
			 the amendments made by this Act, and all other available tools, vigorously to
			 prosecute those who use spyware to commit crimes and those that conduct
			 phishing and pharming scams.
			
	
		
			Passed the House of
			 Representatives May 22, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
